FEW, C.J.,
dissenting.
I agree with the majority that the trial court failed to make sufficient factual findings. From the trial court’s conclusory statement, we cannot determine whether the court admitted *62the statement for the reason the court expressed — the statement was freely and voluntarily given, a point the defendant conceded — or the court actually ruled on the issue raised— whether the police violated the principles set forth in Missouri v. Seibert, 542 U.S. 600, 601-02, 124 S.Ct. 2601, 159 L.Ed.2d 643, and State v. Navy, 386 S.C. 294, 302, 688 S.E.2d 838, 841 (2010). In my opinion, however, if there was error in admitting the statement, the error was not harmless. I would remand for a hearing and require the trial court to make sufficient factual findings.